Citation Nr: 1112883	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for glaucoma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1978 to November 1979 and from February 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO), Tiger Team, which denied the above claim.  The case is currently under the jurisdiction of the RO located in Atlanta, Georgia.

This matter was previously before the Board in December 2009, at which time it was remanded for further development.  It is now returned to the Board for appellate consideration.


FINDINGS OF FACT

1. Glaucoma was not manifest during the Veteran's first period of active duty, and clear and unmistakable evidence indicates that it preexisted his second period of active duty.

2.  Glaucoma is not attributable to the Veteran's first period of active duty service, was not aggravated during his second period of active duty service, and is not attributable to his service in the Southwest Asia theater of operations.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004 and May 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Service Connection for Glaucoma

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran served on two periods of active duty, specifically from 1978 to 1979 and from 2003 to 2004, and is now asserting that his diagnosed glaucoma is due to his active service.  His service treatment records, including treatment while in the Army Reserve, indicate that his glaucoma was actually diagnosed between his two periods of active duty.  Accordingly, each period of active duty service must be considered separately.

With regard to his first period of active duty service, the Veteran's service treatment records reflect no reports of, treatment for, or a diagnosis related to glaucoma or any symptoms reasonably attributed thereto during this period of active duty.  According to a statement in October 1979, he was involved in a motor vehicle accident in March 1979, after which he reported to sick call "almost daily" to the point where the unit physician refused to see him anymore.  However, there were no reports of any eye disorder during these evaluations.  Therefore, glaucoma has not been shown during his first period of active duty.    

Next, post-service evidence does not reflect eye symptomatology for many years following service discharge.  Specifically, the first indication of any such disorder was not until October 1989, when the Veteran was diagnosed with pigmentary glaucoma.  The Board emphasizes the multi-year gap between discharge from the first period of active duty service in 1979 and this initial diagnosis of glaucoma in 1989 (approximately a ten year gap).  Indeed, the Veteran has not asserted continuous eye symptoms since this period of active duty.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's glaucoma to this first period of active duty.  Specifically, there is no competent evidence indicating a relationship between the Veteran's first period of active duty nor has any medical professional asserted such a relationship.  

Moreover, the Veteran has not asserted that his glaucoma is related to this first period of active duty.  Therefore, a relationship between the Veteran's eye disorder and his first period of active duty from 1978 to 1979 has not been established either through the competent evidence or through the Veteran's own statements.  

As to the Veteran's second period of active duty service from 2003 to 2004, the evidence indicates that his glaucoma existed prior to this period of active duty.  In such cases, the Board notes that a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the earliest service treatment records relating to the Veteran's second period of active duty are August 2003.  As this period of active duty began in February 2003, there is no induction physical examination available.  Therefore, he must be presumed to have been in sound condition upon reentering active duty.  

However, based on the clear and unmistakable evidence indicating that the Veteran's glaucoma preexisted his second period of active duty, some of which was discussed above, the Board determines that this presumption is rebutted with respect to his glaucoma.  Specifically, the service treatment records indicate that the Veteran has been diagnosed with glaucoma as early as 1989.  Routine follow-up examinations in 1991, 1992, 1996, 1998 and 2000 all indicate continuing treatment for this disorder.  Therefore, clear and unmistakable evidence indicates that his glaucoma existed prior to service.  

Next, the Board also determines that there is clear and unmistakable evidence indicating that this disorder was not aggravated by the Veteran's second period of active duty service beyond its natural progression of the disease.  To that end, the Board places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal, along with an addendum opinion provided by the same examiner in October 2010.  At that time, the Veteran reported his belief that his glaucoma worsened during active duty.

After a physical examination, the examiner diagnosed advanced pigmentary glaucoma with profound field of view constriction to less than 10 degrees in the right eye.  However, in the October 2010 opinion, the examiner opined that the Veteran's glaucoma was not aggravated by active duty service.  Rather, the changes in his vision represented the natural course of the disease. 

In providing this opinion, the examiner reflected that the Veteran had diligent optical care during service.  Such care was characterized by well controlled intraocular pressures throughout active duty.  In fact, the examiner pointed out in March 2010 that the optic nerve cupping measured at that time was actually better than that measured prior to the second period of active duty service, although worsening was indicated via a private evaluation in December 2004

The Board finds that the examination and opinion were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value, and the competent evidence indicates that his preexisting glaucoma was not aggravated by service.  In this regard, the clear and unmistakable evidence shows that the Veteran's glaucoma pre-existed his entry into service and was not chronically aggravated during such service.  Essentially, the Board finds that there is no competent evidence of record showing that the underlying disability underwent a permanent increase in disability.

The Board has also considered the statements made by the Veteran relating his glaucoma to his active service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Davidson, 581 F.3d at 1316 (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his glaucoma.  See Jandreau v. Nicholson, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because glaucoma is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's glaucoma are found to lack competency.  Therefore, aggravation has not been shown either through the competent evidence or the Veteran's statements.

Finally, the Board has noted the Veteran's assertion that his glaucoma was aggravated due specifically to the fact that his second period of active duty was spent in the Southwest Asia theater of operations.  It is true that service connection may be established for a Veteran of the Persian Gulf War who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).

A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (2010).  A qualifying chronic disability includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2010).

In this case, the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he served in Iraq from March 2003 to August 2003, and is in receipt of the Global War on Terrorism Service Medal.  Thus, he is a "Persian Gulf Veteran" per 38 C.F.R. § 3.317.  However, glaucoma is not a qualifying chronic disability, as it is neither as undiagnosed illness or a medically unexplained multisymptom illness.  Therefore, service connection solely on the basis of his service specifically in the Southwest Asia theater of operations is not warranted.

Overall, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for glaucoma, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


